DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant states: “Thus, Zhamu does not explicitly disclose “the electrolyte is in contact with the anode active material embraced with the sheet of graphene” as alleged by the Examiner. Applicant further submits paragraph [0059] of Zhamu discloses “The embracing graphene sheets also appear to be capable of preventing the electrolyte from detrimentally reacting with the anode active material” (emphasis added). That is, Zhamu does NOT disclose the each and every element of base claims 1, 4, and 7.”
Examiner respectfully disagrees. The instant claims do not require physical contact between the negative electrode active material and the electrolyte, but rather that the negative electrode active material is in contact with the electrolyte. The previous Office Action cites a stable charge and discharge cycling response in conjunction with the anode contact so as to read on contact with the electrolyte (i.e. ionic contact). 
Note to Applicant
The rejection below can be overcome with an amendment requiring that the negative electrode active material is in physical contact with the electrolyte. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for 

Claims 1, 2, 4, 5, 7, 8, 10-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhamu et al. (PGPub 2012/0064409).
Considering Claim 1, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (anode electrode active material comprises compound of silicon (Si) [0075]); and 
a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 
wherein the sheet-like conductive additive clings to the negative electrode active material (graphene sheets embrace the active particles [0100, Figure 3a] so as to cushion volume changes of Si containing active material [0152]), and 
wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]). 
	Considering Claim 2, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]). 		
Considering Claim 4, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 

an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (anode electrode active material comprises compound of silicon (Si) [0075]); and 
a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 
wherein the negative electrode active material is at least partly surrounded with the sheet-like conductive additive (graphene sheets embrace and surround the anode active particles [0100, Figure 3a] so as to cushion volume changes of Si containing active material [0152]), and 
wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]).
	Considering Claim 5, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]).	
Considering Claim 7, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (anode electrode active material comprises compound of silicon (Si) [0075]); and 
a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising 
wherein the sheet-like conductive additive has a bag-like shape (graphene sheets embrace and surround the anode active particles in a bag-like shape [0100, Figure 3a] so as to cushion volume changes of Si containing active material [0152]), and 
wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]).
	Considering Claim 8, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]).
	Considering Claims 10-12, Zhamu discloses that the negative electrode further comprises a binder (anode comprises a binder [0059, 0100])
	Considering Claims 13-15, Zhamu discloses that the positive electrode comprises a positive electrode active material (cathode comprises cathode active material [0058]), and wherein the positive electrode active material comprises a lithium compound (cathode active material includes various lithium compounds [0058]). 
	Considering Claims 16-18, Zhamu discloses that the positive electrode comprises a sheet-like additive (cathode also comprises graphene sheet additives [0057, 0071, Figure 3B]). 
Considering Claim 19, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the positive electrode comprises: 
a positive electrode material particle comprising a lithium compound (cathode active material includes various lithium compounds [0058], cathode material is a particle [0057]); and 

wherein the sheet-like conductive additive clings to the positive electrode active material particle (graphene sheets embrace the active particles [0100, Figure 3a], cathode also comprises the graphene [0057]), and 
wherein the positive electrode active material particle is in contact with the electrolyte (electrolyte is in physical contact with the cathode that contains the cathode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059], cathode also comprises the graphene [0057]). 
Considering Claim 20, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the positive electrode comprises: 
a positive electrode material particle comprising a lithium compound (cathode active material includes various lithium compounds [0058], cathode material is a particle [0057]); and 
a sheet-like conductive additive comprising a graphene (cathode also comprises graphene sheet additives [0057, 0071, Figure 3B]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 
wherein the positive electrode active material particle is at least partly surrounded with the sheet-like conductive additive (graphene sheets embrace and surround the active particles [0100, Figure 3a], cathode also comprises the graphene [0057]), and 
wherein the positive electrode active material particle is in contact with the electrolyte (electrolyte is in physical contact with the cathode that contains the cathode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059], cathode also comprises the graphene [0057]).
	Considering Claim 21, Zhamu discloses that the sheet-like conductive additive has a bag-like shape, and wherein the positive electrode active material particle is at least partly surrounded with the bag-like shape of the sheet-like conductive additive (graphene sheets embrace and surround the active particles in a bag-like shape [0100, Figure 3a], cathode also comprises the graphene [0057]). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (PGPub 2012/0064409) and further in view of Zhamu et al. (PGPub 2009/0117467).
Considering Claims 3, 6, and 9, Zhamu ‘409 discloses that there is no constraint on the type of silicon compound active material [0075]. However, Zhamu ‘409 is silent to the silicon compound having an amorphous structure. 
	Zhamu ‘467 discloses a lithium ion battery anode comprising nano-scaled graphene platelets (NGPs) [Abstract] and anode silicon compound particles [Abstract, 0069]. The silicon compound material is preferably amorphous [0069, 0144]. This material significantly raises the capacity compared to graphite alone [0095] and also provides a long cycle life [Abstract]. 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the silicon compound of Zhamu ‘409 with the amorphous silicon compound of Zhamu ‘467 in order to significantly raise the capacity compared to graphite alone [0095] and also provide a long cycle life [Abstract].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725